  Case 14-20312         Doc 63     Filed 04/12/19 Entered 04/12/19 08:15:22              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-20312
         Jose A Guzman

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/30/2014.

         2) The plan was confirmed on 02/25/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 01/29/2019.

         6) Number of months from filing to last payment: 56.

         7) Number of months case was pending: 58.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $21,790.00.

         10) Amount of unsecured claims discharged without payment: $87,908.85.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-20312             Doc 63        Filed 04/12/19 Entered 04/12/19 08:15:22                     Desc Main
                                            Document Page 2 of 3



Receipts:

         Total paid by or on behalf of the debtor                   $18,547.00
         Less amount refunded to debtor                                $427.00

NET RECEIPTS:                                                                                         $18,120.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                       $1,181.00
    Court Costs                                                                     $0.00
    Trustee Expenses & Compensation                                               $817.15
    Other                                                                           $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                       $1,998.15

Attorney fees paid and disclosed by debtor:                       $2,119.00


Scheduled Creditors:
Creditor                                             Claim         Claim            Claim       Principal      Int.
Name                                       Class   Scheduled      Asserted         Allowed        Paid         Paid
Advocate Sherman Hospital              Unsecured      1,176.00            NA              NA            0.00       0.00
AMERICAN EXPRESS                       Unsecured      1,005.00       1,234.57        1,234.57        198.10        0.00
CEP America Illinois LLP               Unsecured         608.00           NA              NA            0.00       0.00
CERASTES LLC                           Unsecured      3,695.00       4,240.86        4,240.86        680.50        0.00
CHASE BANK USA                         Unsecured      4,764.00            NA              NA            0.00       0.00
DISCOVER BANK                          Unsecured      4,728.00       5,168.10        5,168.10        829.29        0.00
Fox Valley Laboratory Physicians SC    Unsecured         229.00           NA              NA            0.00       0.00
LVNV FUNDING                           Unsecured            NA       4,966.89        4,966.89        797.00        0.00
Northwest Suburban Imaging Assoc. SC   Unsecured         215.00           NA              NA            0.00       0.00
PARKWOOD VILLAGE ASSOC                 Secured             0.00           NA              NA            0.00       0.00
PNC BANK                               Unsecured     11,124.00       9,751.29        9,751.29      1,564.72        0.00
PNC BANK                               Unsecured      7,606.00       8,343.91        8,343.91      1,338.89        0.00
PRA RECEIVABLES MGMT                   Unsecured         296.00        468.97          468.97          75.25       0.00
PRA RECEIVABLES MGMT                   Unsecured      1,113.00       1,315.40        1,315.40        211.07        0.00
PRA RECEIVABLES MGMT                   Unsecured         965.00      1,246.60        1,246.60        200.03        0.00
PRA RECEIVABLES MGMT                   Unsecured     10,718.00     11,529.27        11,529.27      1,850.02        0.00
QUANTUM3 GROUP LLC                     Unsecured      2,486.00       2,943.00        2,943.00        472.24        0.00
QUANTUM3 GROUP LLC                     Unsecured      7,549.00       8,098.60        8,098.60      1,299.52        0.00
QUANTUM3 GROUP LLC                     Unsecured      2,752.00       3,212.51        3,212.51        515.49        0.00
SEARS/CBNA                             Unsecured      4,024.00            NA              NA            0.00       0.00
Sherman Hospital                       Unsecured     20,000.00            NA              NA            0.00       0.00
SPECIALIZED LOAN SERVICING             Secured              NA       6,089.73        6,089.73      6,089.73        0.00
SPECIALIZED LOAN SERVICING             Secured       86,425.00     83,343.02        89,432.75           0.00       0.00
Surgery Group SC                       Unsecured      3,265.00            NA              NA            0.00       0.00
United Anesthesia Assoc. SC            Unsecured      1,140.00            NA              NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 14-20312         Doc 63      Filed 04/12/19 Entered 04/12/19 08:15:22                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                  $89,432.75              $0.00              $0.00
       Mortgage Arrearage                                 $6,089.73          $6,089.73              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                          $95,522.48          $6,089.73              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $62,519.97         $10,032.12              $0.00


Disbursements:

         Expenses of Administration                             $1,998.15
         Disbursements to Creditors                            $16,121.85

TOTAL DISBURSEMENTS :                                                                      $18,120.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/12/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
